Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 21, the prior art does not teach or suggest a portable, ambient-temperature quantum memory device, comprising:
a probe input configured to receive a probe-field photon beam including quantum information,
the quantum information being encoded in polarization states of one or more photons of the probe-field photon beam;
a control input configured to receive a control-field photon beam;
a quantum memory module optically coupled to the probe input and the control input and
comprising at least one vapor cell configured to store the quantum information as photons of two independent photon beams, 
each of the independent photon beams comprising a merged photon beam including a portion of the quantum information and a portion of the control-field photon beam;
a filtering module optically coupled to the quantum memory module and configured to retrieve the quantum information therefrom; and

Regarding Claim 32, the prior art does not teach or suggest a method of ambient-temperature quantum information storage, comprising:
receiving a probe-field photon beam including quantum information, the quantum information being encoded in polarization states of one or more photons of the probe-field photon beam;
splitting the probe-field photon beam into first and second independent probe-field beams;
receiving a control-field photon beam;
splitting the control-field photon beam into first and second independent control beams;
merging the first and second independent control beams with the respective first and second independent probe beams to provide two independent photon beams; and
storing the two independent photon beams in a quantum memory vapor cell assembly including at least one vapor cell.
Regarding Claim 38, the prior art does not teach or suggest a method of ambient-temperature retrieval of stored quantum information, the method comprising:
receiving quantum information from a quantum memory, wherein the quantum information is received in the form of two independent photon beams each comprising a portion of the quantum information and a portion of a control-field photon beam;
combining the two independent photon beams into a first photon beam;
splitting the first photon beam into two separate photon beams;
re-combining the two separate photon beams into a second photon beam; and
after re-combining the two separate photon beams, performing filtering to remove photons of the control-field photon beam while preserving the quantum information.
Regarding Claim 42, the prior art does not teach or suggest a method of ambient-temperature quantum communication, comprising: 
storing quantum information, the storing comprising: 
receiving a probe-field photon beam comprising quantum information encoded in polarization states of one or more photons of the probe-field photon beam; 
splitting the probe-field photon beam into first and second independent probe-field photon beams, each comprising a portion of the quantum information; 
receiving a control-field photon beam; 
splitting the control-field photon beam into first and second independent control-field photon beams; 
merging the first and second independent control-field photon beams with the respective first and second independent probe-field beams to provide two independent, merged photon beams, each of the two independent, merged photon beams comprising a portion of the quantum information; and 
storing the two independent, merged photon beams in a quantum memory vapor cell; 
retrieving the quantum information after storing the quantum information, 
the retrieving comprising: 
receiving the quantum information in the form of the two independent, merged photon beams from the quantum memory vapor cell; 
combining the two independent, merged photon beams into a first photon beam; 
splitting the first photon beam into two separate photon beams; 
re-combining the two separate photon beams into a second photon beam; and 
after re-combing the two separate photon beams, performing filtering to obtain a third photon beam by removing photons of the control-field photon beam while preserving the quantum information; and 
outputting the third photon beam comprising the quantum information.
United States Patent Application Publication 2019/0164607 A1 to Kaczmarek et al. discloses a conventional quantum memory device, but does not disclose the above.
It is noted that “X” and “Y” references are given in the cited International Search Report and Written Option.  However, the instant Claims contain different limitations.  Furthermore, the cited reference do not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.